DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/24/2020 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2019, 3/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2015/0194572; hereinafter Kwon) in view of Cho et al (US 2018/0019369; hereinafter Cho).
Regarding claim 1, Fig 23 of Kwon discloses a display device comprising:
a substrate (100; Fig 23; ¶ [0101]);
a first electrode (220a; Fig 23; ¶ [0101]) disposed on the substrate (100; Fig 23; ¶ [0101]);
a second electrode (220b; Fig 23; ¶ [0101]) disposed on the substrate (100; Fig 23; ¶ [0101]) and spaced apart from the first electrode (220a; Fig 23; ¶ [0101]);
a first protruding electrode (230a; Fig 23; ¶ [0101]) disposed on the first electrode (220a; Fig 23; ¶ [0101]);
a second protruding electrode (230b; Fig 23; ¶ [0101]) disposed on the second electrode (220b; Fig 23; ¶ [0101]); and
a light emitting element (200; Fig 23; ¶ [0101]) electrically connected to the first protruding electrode (230a; Fig 23; ¶ [0101]) and the second protruding electrode (230b; Fig 23; ¶ [0101]).
However Kwon does not expressly disclose plurality of first/second protruding electrodes and plurality of light emitting elements.
In the same field of endeavor, Fig 2 of Cho discloses plurality of first protruding electrodes (62; Fig 2-3; ¶ [0065]), plurality of second protruding electrodes (61; Figs 2-3; ¶ [0065]) and plurality of light emitting elements (40; Fig 2; ¶ [0055]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form plurality of first/second 

Regarding claim 2, Fig 23 of Kwon discloses a first partition wall (Partition Wall on which first protruding electrode (230a) is disposed; Fig 23) disposed between the substrate (100; Fig 23; ¶ [0101]) and the first electrode (220a; Fig 23; ¶ [0101]); and
a second partition wall layer (Partition Wall on which first protruding electrode (230a) is disposed; Fig 23) disposed between the substrate (100; Fig 23; ¶ [0101]) and the second electrode (220a; Fig 23; ¶ [0101]).

Regarding claim 3, Fig 23 of Kwon in view of Fig 2 of Cho discloses the plurality of light emitting elements (40; Fig 2 of Cho) are disposed between the first partition wall layer and the second partition wall.

Regarding claim 4, Kwon does not expressly disclose the first electrode comprises:
a first extension portion extending in a first direction; and
a plurality of first branch portions extending from the first extension portion in a second direction intersecting the first direction;
wherein the second electrode comprises:
a second extension portion extending in the first direction; and

wherein the first branch portions and the second branch portions are alternately disposed in the first direction.
In the same field of endeavor, Fig 2 of Cho discloses the top view of the display device comprising:
a first electrode (26/22; Fig 2) comprising:
a first extension portion (26; Fig 2; ¶ [0069]) extending in a first direction (First direction; Fig 2);
a plurality of first branch portions (22; Fig 2; ¶ [0069]) extending from the first extension portion (26; Fig 2; ¶ [0069]) in a second direction (Second Direction; Fig 2) intersecting the first direction (First direction; Fig 2);
wherein a second electrode (Horizontal portion of electrode 25/21; Fig 2) comprising:
a second extension portion (Horizontal portion of electrode 25; Fig 2) extending in the first direction (First direction; Fig 2);
a plurality of second branch portions (21; Fig 2) extending from the second extension portion (Horizontal portion of electrode 25; Fig 2) in the second direction (Second Direction; Fig 2)
wherein the first branch portions (22; Fig 2; ¶ [0069]) and the second branch portions (21; Fig 2) are alternately disposed in the first direction (First direction; Fig 2).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second electrodes 
Regarding claim 5, Kwon does not expressly disclose the plurality of first protruding electrodes are disposed on the first branch portions and the plurality of second protruding electrodes are disposed on the second branch portions.
In the same field of endeavor, Figs 2-3 of Cho discloses the plurality of first protruding electrodes (62; Fig 2-3; ¶ [0065]) are disposed on the first branch portions (22; Fig 2; ¶ [0069]) and plurality of second protruding electrodes (61; Figs 2-3; ¶ [0065]) are disposed on the second branch portions (21; Fig 2; ¶ [0069]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second protruding electrodes are disposed on first/second branch portions as taught by Cho for the purpose of connecting plurality of light emitting elements to the first and second electrode in order to form a display area comprising plurality of pixels that emit light of different colors form each other (¶ [0054]).

Regarding claim 6, Kwon in view of Cho as modified above in claims 1 and 4 (Fig 2 of Cho in particular) discloses the plurality of first protruding electrodes (62; Fig 2-3; ¶ [0065]) are arranged in the second direction (Second Direction; Fig 2) and contacts the first electrode (26/22; Fig 2).


Regarding claim 7, Kwon in view of Cho as modified above in claim 6 (Fig 2 of Cho in particular) discloses the plurality of first protruding electrodes (62; Fig 2-3; ¶ [0065]) are spaced uniformly in the second direction (Second Direction; Fig 2).

Regarding claim 8, Kwon in view of Cho as modified above in claims 1 and 4 (Fig 2 of Cho in particular) discloses the plurality of second protruding electrodes (61; Fig 2-3; ¶ [0065]) are arranged in the second direction (Second Direction; Fig 2) and contacts the second electrode (Horizontal portion of electrode 25/21; Fig 2).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second protruding electrodes are arranged in the second direction and contacts the second electrode as taught by Cho for the purpose of connecting plurality of light emitting elements to the first and second electrode in order to form a display area comprising plurality of pixels that emit light of different colors form each other (¶ [0054]).



Regarding claim 10, Kwon in view of Cho as modified above in claim 1 (Fig 2 of Cho) in particular discloses both sides of each of the plurality of light emitting elements (40; Fig 2; ¶ [0055]) are respectively disposed on a corresponding pair of first (62; Fig 2-3; ¶ [0065]) and second protruding electrodes (61; Fig 2-3; ¶ [0065]) among the plurality of first protruding electrodes and the plurality of second protruding electrodes.

Regarding claim 11, Fig 23 of Kwon in view of Cho discloses a first contact electrode (321 (left); Fig 23; ¶ [0096]) configured to cover a first side of each of the plurality of light emitting elements (200; Fig 23) and disposed on a first protruding electrode (230a; Fig 23; ¶ [0101]) of the corresponding pair of first and second protruding electrodes; and
a second contact electrode (321 (right); Fig 23; ¶ [0096]) configured to cover a second side of each of the plurality of light emitting elements (200; Fig 23) and disposed on a second protruding electrode (230b; Fig 23; ¶ [0101]) of the corresponding pair of first and second protruding electrodes.

Allowable Subject Matter
Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “plurality of first protruding electrodes and the plurality of second protruding electrodes comprise a conductive material that is different from that of the first electrode and the second electrode”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RATISHA MEHTA/Primary Examiner, Art Unit 2895